Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1 – 8 and 10 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whetsel (US Publication Number 2002/0162063) in view of Beck et al. (US Patent Number 7,019,866, hereinafter “Beck”).

5.	As per claims 1 and 7, Whetsel teaches an integrated circuit comprising: (a) a data I/O circuit having a data pin (data pin TD, figure 6), a data in output (TDI 26, figure 2), and a data out input (TDO 27, figure 2); (b) a clock input pin (TCK, figure 6, paragraph 37); (c) shift register (shift register, paragraph 38, figure 3 & 6) circuitry having a data input coupled to the data in output (TDI, figure 6, pathway seen for 51 into the shift register), a data output coupled to the data out input (TDO, figure 6, pathway seen for 51 into the shift register), a clock input coupled to the clock input pin (coupled from TCK via 31 to TLM-Clock, figure 6).
Whetsel does not explicitly disclose a bidirectional data pin and a shift register circuitry having data bit outputs, address bit outputs and a write bit output.
However, Beck discloses a bidirectional data pin (connected to the communication channel 112, figure 1, column 3, lines 32 – 35) and a shift register circuitry having data bit outputs, address bit outputs and a write bit output (column 11, lines 6 – 35 teaches data bit outputs, address bits, and write bits for the shift register 300 figure 3, with additional details in figure 6). 
Whetsel and Beck are analogous art because they are from the same field of endeavor of handling data processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Whetsel and Beck before 
One of ordinary skill would be motivated to make such modification in order to increase signal interconnect efficiency (column 1, lines 33 – 37). Therefore, it would have been obvious to combine Beck with Whetsel to obtain the invention as specified in the instant claims.

6.	Whetsel in view of Beck as seen in claim 1 above, as per claims 2 and 8, Whetsel teaches an integrated circuit including a target circuit, the target circuit including data registers having inputs coupled to the data bit outputs, the address bit outputs, and the write bit output, a data register selected by the address bit outputs is operable to be written with the data bit outputs when the write bit output is a first value and to be read when the write bit output is a second value (paragraph 89, handling of the I/O bits from the circuit).  

7.	Whetsel in view of Beck as seen in claim 1 above, as per claim 3, Whetsel teaches an integrated circuit in which a first data register includes a first enable input and a second data register includes a second enable input, and including address decode circuitry (decode circuitry, paragraph 38) having inputs coupled to the address bit outputs, and having a first enable output coupled to the first enable input and a second enable output coupled to the second enable input (paragraph 36, enable signals utilized for the circuit).  



9.	Whetsel in view of Beck as seen in claim 1 above, as per claims 14 – 16, Whetsel teaches an integrated circuit in which the shift register circuitry has data bit inputs and an output coupled to the bidirectional data pin, and the data registers have data outputs coupled to the data bit inputs and a data bit register, an address register, a write bit register having an input coupled to the bidirectional data pin and an output coupled to the write bit output (figures 3 and 6 with associated figure 4).

Allowable Subject Matter
10.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to claim 1 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited recites elements of shift registers as seen in the claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184